Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1–4, 8-11, 16-18, 20-22 are pending in this Office Action.
Claims 5-7, 12-15, 19 are canceled.
Claims 1, 8, 16, 20 are currently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 August 2020 has been entered.




Response to Arguments:

Claim Rejections – 35 USC § 103
	Applicant’s arguments with respect to the rejection under 35 USC § 103 have been considered but moot in view of the new ground(s) rejection.



Claim Rejections - 35 USC § 103:
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1–4, 8-11, 16-18, 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No 6453325 by Cabrera et al in view of US Pub No 2007/0022146 by Murley et al further in view of US Patent No 7031987 by Mukkamalla et al, further in view of US Patent No 6073129 by Levine et al.

Regarding independent Claim 1, Cabrera teaches, “A computer-implemented method of recovering a database, distributed in a plurality of storage devices, based on a backup of each storage device of the plurality of storage devices, comprising:”
“acquiring the backup of each storage device, wherein the backups collectively form a backup of the database, the database including a first set of tables” as shown in [Cabrera: col. 5, line 36-45];
(“An alternate arrangement of an enterprise system is shown in FIG. 2, and includes an enterprise user 50 coupled to a database system 52 and to a distributed file system including a plurality of file servers 53 with disk storage 54 that may be accessed independently by a plurality of file system users 55. To support backup and restoration of the database system 52, each of the file servers 53 may be provided with backup storage 56 having the architecture illustrated and explained in the previous paragraph with respect to FIG. 1 (emphasis added).”)
“acquiring, in association with the backup for said each storage device, a quiesce point indication indicating backed up data of each storage device, the backed up data being based on a quiesce point” [Cabrera: col. 25, 49-57];
(“As is known, for databases without references to external files, restoration from an offline backup (OFFBx Recovery) restores the database to a version consistent at some point in time. For QSCPT, restore processing applies log to the restored version of the database from when an appropriate copy was to the point when the update transactions were quiesced. In this case, the database is brought to a state consistent with when the Quiesce Point was established (emphasis added).”)
“receiving a user instruction selecting a database recovery process for each storage device, the database recovery process being selected from database recovery by collective copying and database recovery based on quiesce point indication” [Cabrera: col. 25, lines 36-48; col.19, lines 7-16 ; col. 18, lines 55-63].
(col.18, lines 44-54: It is assumed that the database
management system DBMS 15 of FIG. 1 includes the capability of
performing a backup in which database contents are copied to
stable storage (“the database recovery process being selected from database recovery by collective copying”). Typically, backup is performed on a recurring basis so that a library of backup copies may bemaintained for a DBMS. Each backup copy is a snapshot of the database contents at the time that the copy was made. Each backup is, therefore, distinguishable from each other backup on the basis of some chronological mark such as a timestamp or a log sequence number (LSN). Typically, a database is restored from the most recent backup copy (“the database recovery process being selected from database recovery by collective copying”).
col.19, lines 7-16: One might expect that coordination

accomplished by copying all files referenced by efr fields in
the database contents at the time of backup (“the database recovery process being selected from database recovery by collective copying”). However, database backup is typically conducted a page at a time rather than a record at a time. Therefore reading each record at backup time to determine the location and name of each referenced file would significantly degrade the backup procedure. Further, copying a large number of objects of large size may take more time than copying database contents.
col.25, lines 50-62: As is known, for databases
without references to external files, restoration from an
offline backup (OFFBx Recovery) restores the database to a
version consistent at some point in time (“the database recovery process being selected from … database recovery based on quiesce point indication”). For QSCPT, restore processing applies log to the restored version of the database from when an appropriate copy was started to the point when the update transactions were quiesced. In this case, the database is brought to a state consistent with when the Quiesce Point was established (“the database recovery process being selected from … database recovery based on quiesce point indication”).
Cabrera does not explicitly disclose, but however Murley teaches,
“determining, for each storage device, whether data other than the backed up data indicated by the quiesce point indication is stored in each storage device” ([0022])
([0022] With respect to the acts of blocks 105 and 110, both tablespaces and indexes may be copied in accordance with the invention. With respect to the acts of block 110, snapshots preferably utilize intelligent storage devices as they permit complete copies of a data set in a few seconds, regardless of the size of the objects being copied. One illustrative application that makes use of such intelligent storage devices and which is suitable for use with the present invention is the SNAPSHOT UPGRADE FEATURE for DB2.RTM. by BMC Software, Inc. of Houston, Tex. Whatever technique is used to create an image of the targeted database object(s), the image must be of a type against which DBMS log records may be applied. It will be recognized by one of ordinary skill in the art that such an image may be created in one step (e.g., through the use of intelligent storage devices), or it may be generated in a series of steps, only the last one of which creates a copy against which database log file entries may be applied. In a DB2.RTM. embodiment, the image created in accordance with the acts of block 110 is a SHRLEVEL CHANGE snapshot. It is significant to the acts of block 110 generate a point-in-time image of the targeted database objects as they exist on the storage device or system. Thus, the image may contain uncommitted changes to the target objects. In addition, they may not contain committed changes (“determining whether data other than the backed up data indicated by the quiesce point indication is stored in each storage device”) if such changes still reside in buffer pool storage associated with the DBMS.)
“selecting, for each storage device, recovery of each backed up data indicated by the quiesce point indication in response to determining that data other than the backed up data indicated by the quiesce point indication is stored” ([0031])
([0031] Referring to FIG. 6, in yet another embodiment of the invention recover utility 600 creates a consistent copy of one or more designated database objects at a designated and arbitrary point-in-time (“indicated by the quiesce point indication”). Once invoked (block 605), a snapshot of the database (or portions thereof) targeted for recovery are made (block 610) (“selecting…recovery of each backed up data indicated by the quiesce point indication”). Next, all updates subsequent to the specified point-in-time that have not been externalized (i.e., are in DBMS buffer pool storage) are externalized to the copy made in accordance with the acts of block 610 (“in response to determining that data other than the backed up data indicated by the quiesce point indication is stored”) (block 615). DBMS logs are then used to back-out all updates made subsequent to the specified point-in -time and those updates associated with UOW that were inflight at the designated point-in -time (block 620). The resulting copy is now consistent as of the specified point-in -time and may be output as directed by the user (block 625).)
“selecting recovery by collective copying in response to determining that data other than the backed up data indicated by the quiesce point indication is not stored” ([0034-35])
([0034] With respect to the acts of block 620, FIG. 7 shows one technique for selectively backing out prior made updates to the image copy (created in accordance with the acts of block 610). First, all updates made subsequent to the specified point-in -time (PIT) are removed from the image copy (“in response to determining that data other than the backed up data indicated by the quiesce point indication is not stored”)--this includes updates that required structural changes to the target database objects (block 700). Next, all updates associated with UOW that were inflight at the designated point-in-time are also removed from the image copy--except for structural changes (block 705). See discussion above regarding block 210 of FIG. 2. In one 
[0035] With respect to the acts of block 625, and as specified by the output-option flag identified in Table 1, recover utility 600 in accordance with this embodiment of the invention may be used to recover a database (or portions thereof) that is consistent as of a designated and arbitrary time or to create a copy of a database (or portions thereof) that is consistent at a designated arbitrary time. If the recovery option is selected (e.g., copy-flag equals false), recover utility 600 blocks all access to the recovered objects while it substitutes the recovered objects for the original objects. In one embodiment, this action is done on a page-by-page basis. If the copy option is selected (e.g., copy-flag equals true), recover utility 600 provides a consistent copy of the designated database objects (“selecting recovery by collective copying
“wherein the selecting of recovery of each backed up data indicated by the quiesce point indication or the selecting of recovery by collective copying is automatically selected, regardless of the received user instruction” ([0030] [0026] [0006])
([0030] With respect to the acts of block 420, and as specified by the output-option flag identified in Table 1, recover utility 400 in accordance with the invention may be used to recover a database (or portions thereof) that is consistent as of a designated and arbitrary time or to create a copy of a database (or portions thereof) that is consistent at a designated arbitrary time (“the selecting of recovery of each backed up data indicated by the quiesce point indication or the selecting of recovery by collective copying is automatically selected”). If the recovery option is selected, recover utility 400 blocks all access to the recovered objects while it substitutes the recovered objects for the original objects. In one embodiment, this action is done on a page-by-page basis. That is, as each page of the target database objects are recovered (i.e., copied and made consistent in accordance with the acts of block 415). If the copy option is selected, recover utility 400 provides a consistent copy of the designated database objects in a manner as described above with respect to block 120 (see FIG. 1).)
Cabrera and Murley are analogous art because they both are directed to the same field of recovery of data previously stored on a data storage system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Murley with the method/system of Cabrera in order to provide users with means for identifying a desired delivery mechanism for obtaining a copy of the identified one or more source database objects and making the prior copy consistent as of the point-in-time, as shown in (Murley: [0011]).
Cabrera-Murley does not explicitly disclose, but however Mukkamalla teaches,
“one or more tables has a first portion located in a first table space and a second portion located in a second table space” [Mukkamalla: col. 4, lines 23-27; col.7, lines 45-49; col. 6, lines 38-43; Figs. 1-2]
(col. 4, lines 23-27: Database metadata 110 is metadata that describes the configuration of a database system. Database metadata 110 defines, for example, database objects (e.g. tables and indexes for tables), tablespaces, and what tablespaces to use to store data for a table (more than one table spaces to store a table) or index.
col. 7, lines 45-49: For example, if the tablespace holds data for an index (“a first portion located in a first table space”) a table in another tablespace (“a second portion located in a second table space”), then the tablespace is not self contained. If a set of tablespaces is not self-contained, several m0easures may be used to render the tables self contained.
Mukkamalla-col. 6, lines 38-43; Figs. 1-2: The data files may hold a portion of a table (“a second portion located in a second table space”) and an index indexing rows in the table (“a first portion located in a first table space”).  The references in the index may contain database-relative file numbers that should be changed to reflect newly assigned database-relative file numbers.)
“a first management information storage area storing management information specifying how the first set of tables and the first and second portion of the table spaces are distributed across the two or more storage devices” [Mukkamalla: col. 7, lines 54-65; col. 8, lines 32-60; col. 10, lines 19-33]
(col. 7, lines 54-65: Database metadata 110 (“management information storage area storing management information”) stores data mapping tablespace numbers to tablespaces, data files to database-relative file numbers, and, for a particular tablespace, tablespace-relative file numbers to database-relative file numbers of data files (“specifying how the first set of tables and the first and second portion of the table spaces are distributed across the two or more storage devices”).  When database system 101 is configured to access a data file, database system 101 generates a new database-relative file number for the file and updates database metadata 110 accordingly.  When database system 101 is configured to access a data file as part of a tablespace, database system 101 generates for the data file a new tablespace-relative file number that is unique relative to other data files in the tablespace and updates database metadata 110 accordingly.
col. 8, lines 32-60: Block size mapping 330 is used to map data files to data block sizes. Specifically, block size mapping 330 maps the "database-relative" file number of a data file to the block size of data blocks contained in the data file. Block size mapping 330 includes block size mapping entries 332 and columns database-relative file number 336 and block size 334. An entry in block size mapping entries 332 maps the database-relative file number value in column database-relative file number 336 to the block size value in block size 334.
Database-relative number mapping 320 maps the tablespace number and tablespace-relative file number of a data file to the database-relative number of the data file. Database-relative number mapping 320 includes database-relative number mapping entries 322 and columns tablespace number 325, tablespace-relative file number 326, and database-relative number 324. An 
Database system 101 may use both the database-relative number mapping 320 and block size mapping 330 to determine what size buffer is needed to store a data block before reading a data block from static storage. Given a tablespace number and tablespace-relative number of a data file, the block size can be found by initially examining database-relative number mapping 320 to find the database-relative number. From the database-relative number, the block size can be determined by examining block size mapping 330.
col. 10, lines 19-33: The techniques for transporting data blocks of a given size to a database system having data blocks of a different size offer advantages over conventional techniques for transporting data between database systems. Use of transportable tablespaces allows data to be moved between databases (“distributed across the two or more storage devices”) much more quickly than conventional techniques for importing data. Furthermore, because the data blocks in the tablespace do not have to be the same size as that of the data blocks of a target database, the target database is not restricted to using the same data block size as the source database, and may be database. For example, a data warehouse may be configured to hold data in bigger data blocks than OLTP source databases.
col. 4, lines 23-35: Database metadata 110 is metadata that describes the configuration of a database system. Database metadata 110 defines (“a first management information storage area storing management information specifying”), for example, database objects (e.g. tables and indexes for tables), tablespaces, and what tablespaces to use to store data for a table or index (“how the first set of tables and the first and second portion of the table spaces are distributed”). Database metadata is generated in response to receiving data definition commands from a user. A user issues database commands to a database system to modify the configuration of a database system to define, for example, the database objects in the database system, the attributes of database objects, and the tablespaces that hold data for the database objects. Data definition commands must conform to a data definition language recognized by a database system, such as SQL.
col. 12, lines 16-17: Network link 520 typically provides data communication through one or more networks to other data devices (“across the two or more storage devices”).)
Cabrera-Murley and Mukkamalla are analogous art because they both are directed to the same field of making changes to a Mukkamalla with the method/system of Cabrera-Murley in order to provide users with accessing data blocks from another database system, where the data blocks from the given database system and data blocks from the other database system have different sizes, as shown in [Mukkamalla: col. 2, line 65-col. 3, line 7].
Cabrera-Murley-Levine does not explicitly disclose, but however Levine teaches,
“wherein at least one table space has a first portion stored in a first storage device and a second portion stored in a second storage device of said two or more storage devices” [Levine: col. 28, lines 22-26]
(col. 28, lines 22-26: partitioned tablespace-A tablespace that contains a single table that is too large to process efficiently as one entity. The tablespace and the table are separated into partitions that can be placed on different mass storage devices (“wherein at least one table space … has a first portion stored in a first storage device and a second portion stored in a second storage device of said two or more storage devices”). Each partition can be processed independently.)
Cabrera-Murley-Levine and Levine are analogous art because they both are directed to the same field of database management Levine with the method/system of Cabrera-Murley-Levine in order to provide users with sharing code generated by other processes even after such processes have been terminated to improve overall system performance, as shown in [Levine: col. 3, lines 23-35].
Cabrera-Murley-Levine in view of Levine teaches “acquiring the backup of said each storage device, wherein the backups collectively form a backup of a database, said database including a first set of tables, wherein one or more tables in the first set of tables has a first portion located in a first table space and a second portion located in a second table space, wherein at least one table space has a first portion stored in a first storage device and a second portion stored in a second storage device of said two or more storage devices and a first management information storage area storing management information specifying how the first set of tables and the first and second portion of the table spaces are distributed across the two or more storage devices”.

As to claim 2, Cabrera as modified by Murley and further by Mukkamalla and further by Levine teaches, “wherein said recovering contents of said each storage device by collective copying recovers entire contents of said each storage device” as shown in [Cabrera: col. 25, line 36-48].

As to claim 3, Cabrera as modified by Murley and further by Mukkamalla and further by Levine teaches, “wherein said recovering contents of said each storage device based on the backed up data of said quiesce point indication recovers each backed up data indicated by the quiesce point indication” as shown in [Cabrera: col. 18, lines 55-63].

As to claim 4, Cabrera as modified by Murley and further by Mukkamalla and further by Levine teaches, “further comprising: recording, in association with a type indicator indicating a type and model of a storage device, a command to perform the collective copying process in said each storage device of that type and model, wherein said collective copying is performed by obtaining the recorded command associated with the type and model of said each storage device and executing the command” as shown in [Cabrera: col. 23, lines 66-67; col. 24, lines 1-7].

As to claim 16, Cabrera in view of Murley further in view of Mukkamalla further in view of Levine teaches, “recovering the contents of each storage device in a reserved temporary storage area; and recovering designated files from the temporary storage area” as shown in (Murley: [0026] [0006]).

As to claim 17, Cabrera as modified by Murley and further by Mukkamalla and further by Levine teaches, “wherein said storage devices are storage devices of two or more different models” as shown in (Levine: col. 28, lines 22-26).

As to claim 18, Cabrera as modified by Murley and further by Mukkamalla and further by Levine teaches, “wherein said storage devices are identified by acquiring paths to container files included in said table spaces” as shown in (Cabrera: col. 4, line 38-col. 5, line 20).

Claim 8 is deemed analyzed and discussed with respect to claim 1.

Claims 9-11, 20-22 are deemed analyzed and discussed with respect to claims 2-4, 16-18, respectively.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/BAO G TRAN/Patent Examiner of Art Unit 2158